EXHIBIT 10.2.28

U.S. RSU Agreement Revised December 2009

VERIGY LTD. 2006 EQUITY INCENTIVE PLAN

NOTICE OF SHARE UNIT AWARD

You have been granted units representing Ordinary Shares of Verigy Ltd. (the
“Company”). Your grant is summarized on the Award Summary page of your Morgan
Stanley Smith Barney account.

The first <<vesting percent>> of your units vest on the initial vesting date as
indicated on the Award Summary in your Morgan Stanley Smith Barney account;
thereafter, an additional <<vesting percent>> of your units vest on each
<<vesting months>>, provided, in each case, that you continue to be an Awardee
Eligible to Vest (as defined in the Plan) as of such date.

You and the Company agree that these units are granted under and governed by the
terms and conditions of the Verigy Ltd. 2006 Equity Incentive Plan (the “Plan”),
the Share Unit Agreement (of which this notice is a part), and the Award
Summary.

You further agree that the Company shall cause the shares issued upon payment of
your units to be deposited in your Morgan Stanley Smith Barney account and,
further, that the Company may deliver electronically all documents relating to
the Plan or this award (including, without limitation, prospectuses required by
the Securities and Exchange Commission) and all other documents that the Company
is required to deliver to its security holders (including, without limitation,
annual reports and proxy statements). You also agree that the Company may
deliver these documents by posting them on a web site maintained by the Company
or by a third party under contract with the Company This consent will remain in
effect until you give the Company written notice that it should deliver paper
documents. If the Company posts these documents on a web site, it will notify
you regarding such posting.

 

BY CLICKING ON THE “ACCEPT” BUTTON ON THE ONLINE AWARD ACCEPTANCE SCREEN, YOU
AGREE TO BE BOUND BY THE SHARE UNIT AGREEMENT, THIS NOTICE AND THE PLAN.   

VERIGY LTD.

 

 

    BY:                                
                                                           

TITLE:



--------------------------------------------------------------------------------

VERIGY LTD. 2006 EQUITY INCENTIVE PLAN

SHARE UNIT AGREEMENT

 

Payment for Units

No payment is required for the units that you are receiving.

 

Vesting

The units vest in installments, as shown in the Notice of Share Unit Award, as
long as you remain an Awardee Eligible to Vest (as defined in the Plan). In
addition, the units are subject to certain vesting acceleration provisions set
forth in the Plan in the event your Service terminates because of death,
Disability (as defined in the Plan), or Separation from Service (as defined in
the Plan) after age 55 with at least 15 years of full-time equivalent service
with the Company or an affiliate (including service with the Company’s
predecessor companies).

No additional units vest after your Service has terminated for any reason,
except as otherwise provided in the Plan and this agreement.

 

Forfeiture

If your Service terminates for any reason, then your units will be forfeited to
the extent that they have not vested before the termination date and do not vest
as a result of the termination. This means that any units that have not vested
will immediately be cancelled. You receive no payment for units that are
forfeited.

The Company determines when your Service terminates for this purpose.

 

Leaves of Absence and Part-Time Work

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another Company approved leave of absence, and
if continued crediting of Service is required by applicable law, the Company’s
leave of absence policy or the terms of your leave. But your Service terminates
when the approved leave ends, unless you immediately return to active work.

Your status as an Awardee Eligible to Vest will cease upon termination of
employment with the Company or a Subsidiary or Affiliate except as provided in
Article 8 of the Plan.



--------------------------------------------------------------------------------

If you commence working on a part-time basis, then the vesting schedule
specified in the Notice of Share Unit Award may be adjusted in accordance with
the Company’s part-time work policy or the terms of an agreement between you and
the Company pertaining to your part-time schedule.

 

Nature of Units

Your units are mere bookkeeping entries. They represent only the Company’s
unfunded and unsecured promise to issue Ordinary Shares on a future date. As a
holder of units, you have no rights other than the rights of a general creditor
of the Company.

 

No Voting Rights or Dividends

Your units carry neither voting rights nor rights to cash dividends. You have no
rights as a shareholder of the Company unless and until your units are settled
by issuing Ordinary Shares of the Company’s stock.

 

Units Nontransferable

You may not sell, transfer, assign, pledge or otherwise dispose of any units.
For instance, you may not use your units as security for a loan.

 

Settlement of Units

Each of your units will be settled when it vests (unless you and the Company
have agreed in writing to a later settlement date pursuant to procedures that
the Company may prescribe at its discretion).

At the time of settlement, you will receive one share of the Company’s Ordinary
Shares for each vested unit. You agree that the Company shall cause the shares
to be deposited in your Morgan Stanley Smith Barney Account. But the Company, at
its sole discretion, may substitute an equivalent amount of cash if the
distribution of stock is not reasonably practicable due to the requirements of
applicable law. The amount of cash will be determined on the basis of the market
value of the Company’s Ordinary Shares at the time of settlement.

 

Section 409A

This paragraph applies only if the Company determines that you are a “specified
employee,” as defined in the regulations under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), at the time of your Separation
from Service (as defined in the Plan). If this paragraph applies, then any units
that otherwise would have been settled during the first six months following
your Separation from Service will instead be settled during the seventh month
following your Separation from Service, unless the settlement of those units is
exempt from Section 409A of the Code.



--------------------------------------------------------------------------------

Withholding Taxes

No Ordinary Shares or cash will be distributed to you unless you have made
acceptable arrangements to pay any withholding taxes that may be due as a result
of the settlement of this award. With the Company’s consent, these arrangements
may include (a) withholding shares of Company stock that otherwise would be
issued to you when the units are settled or (b) surrendering shares that you
previously acquired. The fair market value of these shares, determined as of the
date when taxes otherwise would have been withheld in cash, will be applied to
the withholding taxes.

 

Restrictions on Resale

You agree not to sell any shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

No Retention Rights

Your award or this Agreement does not give you the right to be retained by the
Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause.

 

Adjustments

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of your units will be adjusted accordingly, as the Company may
determine pursuant to the Plan.

 

Beneficiary Designation

You may dispose of your units in a written beneficiary designation. A
beneficiary designation must be filed with the Company on the proper form. It
will be recognized only if it has been received at the Company’s headquarters
before your death. If you file no beneficiary designation or if none of your
designated beneficiaries survives you, then your estate will receive any vested
units that you hold at the time of your death.

 

Effect of Merger

If the Company is a party to a merger, consolidation or amalgamation, then your
units will be subject to the applicable provision of the Plan, provided that any
action taken must either (a) preserve the exemption of your units from Section
409A of the Code or (b) comply with Section 409A of the Code.

 

Applicable Law

This Agreement shall be governed by, and construed in accordance with, the laws
of the Republic of Singapore (except its choice-of-law provisions).

 

The Plan and Other Agreements

The text of the Plan is incorporated in this Agreement by reference.



--------------------------------------------------------------------------------

This Agreement, together with the Award Summary, the Plan, and the Severance
Agreement by and between you and the Company, if applicable (the “Severance
Agreement”), constitute the entire understanding between you and the Company
regarding this award. Any prior agreements, commitments or negotiations
concerning this award, except for the Severance Agreement, are superseded. This
Agreement may be amended only by another written agreement between the parties.

BY CLICKING ON THE “ACCEPT AWARD” BUTTON ON THE ONLINE AWARD ACCEPTANCE SCREEN,
YOU AGREE TO BE BOUND BY THIS SHARE UNIT AGREEMENT, THE NOTICE AND THE PLAN.